DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 18 are objected to because of the following informalities:    
Claims 1 and 18 do not have any transitional phrase.  For the purpose of the examination the examiner assumes the applicant is using a transitional phrase of “comprising of”.  
Claim 1 line 7 “devicefor” appears to be a typographical error.  
Claim 2 have an extra period.  By rules a claim can only have one sentence.  
Claim 18 line 8, 11, 14 and 16 the phrase “a user taste sensation” should be amended to --the user taste sensation--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mouth" and “the nose” in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 refers a limitation directed to “the appearance of real flavor”.  The examiner takes the position that the phrase “the appearance of real flavor” is a type of subjective terminology that do not have sufficient standard in the specification.  The applicant’s specification only provide scant description  concerning “the appearance of real flavor” in paragraph 4 and 30.  However, it does not rise to the level of having some standard for measuring the scope of the term.   
Claims 5 and 8 refer a limitation directed to “the feel of real flavor”.  The examiner takes the position that the phrase “the feel of real flavor” is a type of subjective terminology that do not have sufficient standard in the specification.  The applicant’s specification only provide scant description  concerning “the appearance of real flavor” in paragraph 4 and 30.  However, it does not rise to the level of having some standard for measuring the scope of the term.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al US 2019/0041975, in view of Jung et al US 2010/0077261  and further in view of Martin US 5,610,674
Claim 1:   The Anderson reference provides a teaching of a system to deliver to a user artificial flavor sensations equivalent to a selected desired real flavor (abstract) having 
an audio and visual delivery system to deliver visual and audio cues of a flavor from the database (see paragraph 29 audio generator and display and paragraph 40 for a database having all the stimulus). 
a bite sensation component to be mounted in the mouth of a wearer of the flavor delivery system controlling the delivery of taste and smell components of the flavor to the user (see paragraph 103 device fitted in the user’s mouth to deliver taste and sense stimulus).  
The Martin reference is silent on the teaching of a database in which is stored data of a number of real flavors broken down into components selected from taste, smell, feel and appearance. 
However, the Jung reference provides  teaching of a database in which is stored data of a number of real flavors broken down into components selected from taste (see FIG. 2 item 210), smell (see FIG. 2 item 220), feel  and appearance (see FIG. 2 item 230).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anderson reference with the feature of a database in which is stored data of a number of real flavors broken down into components selected from taste, smell, feel and appearance; as taught by the Jung reference,  to provide an effective and accurate method to encode the smell/olfactory information (see paragraph 11-12).   
The Anderson reference is silent on the teaching of a nose device for delivering smell to the nose.  However, the Martin reference provides a teaching of a nose device for delivering smell to the nose (see FIG. 1 item 37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anderson reference with the feature of a nose device for delivering smell to the nose, as taught by Martin, in order to provide an effective method of providing olfactory sensation to the user (see col. 2:1-10).  




Claim 2:   While the Anderson reference provides a teaching of sending the smell components being delivered to mouth and nose of a user (see paragraph 30 and 31 respectively).  It is silent on the teaching of containers containing smell components of a flavor.  
However, the Martin reference provides a teaching of smell components of a flavor (see col. 5:60-6:5 plurality of dispenser 138).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anderson with the feature of containers containing smell components of a flavor, as taught by Martin, in order to provide an effective method of providing olfactory sensation to the user (see col. 2:1-10).  
Claim 3:  The Anderson reference is silent on the teaching of which smell components are delivered to the nose of a user though a cannula.  However, the Martin reference provides a teaching of smell components are delivered to the nose of a user though a cannula (see FIG. 1 item 37 the item appear to be a nasal cannula).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anderson reference with the feature of which smell components are delivered to the nose of a user though a cannula, as taught by Martin, in order to provide an effective method of providing olfactory sensation to the user (see col. 2:1-10).  
Claim 4:  The Anderson reference is silent on the teaching of  wherein the database additionally  contains information concerning the appearance of real flavors.  However, the Jung reference provides a teaching of the database additionally  contains information concerning the appearance of real flavors (see paragraph 38-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anderson reference with the feature of wherein the database additionally  contains information concerning the appearance of real flavors, as taught by Jung in order to provide an accurate way of encoding taste information (see paragraph 4-5).  
Claim 5:  The Anderson reference provides a teaching of  wherein the database additionally contains information concerning the feel of real flavors.

Claim 6:  The Anderson reference provides a teaching of  wherein the audio and visual delivery system is a head mounted audio visual system (see FIG. 1 item 101 HMD and 117 audio generator). 
Claim 7:  The Anderson reference provides a teaching of  wherein the delivery means includes a bite sensation component to be mounted in the mouth of a user controlling the delivery of taste and smell components of the flavor to the user; and the taste components from the containers being delivered to the mouth of a user through the bite sensation component (see paragraph 86). 
Claim 8: The Anderson reference provides a teaching of  wherein the bite sensation (see paragraph 86). However, it is silent on the teaching of having component delivers the feel of a flavor derived from the database to the user.  
However, the Jung reference provides a teaching of the feel of a flavor derived from the database to the user (see paragraph 38-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anderson reference with the feature of  component delivers the feel of a flavor derived from the database to the use, as taught by Jung  in order to provide an accurate way of encoding taste information (see paragraph 4-5).   
Claim 10:  While the Anderson provides a teaching of smell components being delivered to the nose and mouth of a user (see paragraph 30 and 31 respectively).  The Anderson reference is silent on the teaching of having containers containing smell components of a flavor.  However, the Martin reference provides a teaching of having containers containing smell components of a flavor (see col. 5:60-6:5 plurality of dispenser 138). 

Claim 11:  The Anderson reference provides a teaching of the taste components from the containers being delivered to the mouth of a user through the bite sensation component and containers containing smell components of a flavor, the smell components from the containers being delivered to the nose and mouth of a user (see paragraph 30-31).  
However, the Anderson reference is silent on the teaching of having containers containing taste components of a flavor, and wherein the bite sensation component and the small and taste containers are in a single disposable unit.  The Martin reference provides a teaching of having containers containing taste components of a flavor, and wherein the bite sensation component and the small and taste containers are in a single disposable unit (see col. 5:25-40 replaceable disposable dispenser).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anderson with the feature of having containers containing taste components of a flavor, and wherein the bite sensation component and the small and taste containers are in a single disposable unit, as taught by the Martin reference, in order to provide an effective method of providing olfactory sensation to the user (see col. 2:1-10)
Claim 17:  The Anderson reference is silent on the teaching of used as a diagnostic device.  However, the examiner takes the position that this particular limitation to be an intended use limitation that do not result in a structural difference between the prior art and the claimed limitation.  In this particular case, the Anderson without medication can be used to diagnose anosmia or ageusia (the loss of smell or taste).   

Allowable Subject Matter
Claims 9, 12-16 do not have a prior art rejections. 
Claims 18-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of Anderson, Jung and Martin fails to provide a teaching of containers containing taste components of astringency and capsaicin.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715